Exhibit 10.4

 

CARTXPRESS BIO, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

THIS RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT is made as of January 1, 2019,
by and among CARTXpress Bio, Inc., a Delaware corporation (the “Company”), the
Investors listed on Schedule A, and the Key Holders listed on Schedule B.

 

WHEREAS, each Key Holder is the beneficial owner of the number of shares of
Common Stock set forth opposite the name of such Key Holder on Schedule B;

 

WHEREAS, the Company, ThermoGenesis Corp., a Delaware corporation
(“ThermoGenesis”), Cesca Therapeutics Inc., a Delaware corporation and the
majority stockholder of ThermoGenesis, and the Investors are parties to a
Reorganization and Share Exchange Agreement of even date herewith (the
“Reorganization Agreement”) pursuant to which such parties agreed to effect a
reorganization of ThermoGenesis (the “Reorganization”);

 

WHEREAS, pursuant to the Reorganization, the Investors acquired an aggregate of
2,000,000 shares of Common Stock from ThermoGenesis in exchange for their stock
of ThermoGenesis, and ThermoGenesis retained 8,000,000 shares of Common Stock;
and

 

WHEREAS, to further induce the Investors to enter into the Reorganization
Agreement, the Company and ThermoGenesis have agreed to enter into this
Agreement.

 

NOW, THEREFORE, the Company, the Key Holders and the Investors agree as follows:

 

1.           Definitions.

 

1.1     “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person, or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.

 

1.2     “Capital Stock” means (a) shares of Common Stock (whether now
outstanding or hereafter issued in any context), and (b) shares of Common Stock
issued or issuable upon exercise or conversion, as applicable, of stock options,
warrants or other convertible securities of the Company, in each case now owned
or subsequently acquired by any Key Holder, any Investor, or their respective
successors or permitted transferees or assigns.

 

1.3     “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended from time to time.

 

1

--------------------------------------------------------------------------------

 

 

1.4     “Change of Control” means a transaction or series of related
transactions in which a Person, or a group of related Persons, acquires from
stockholders of the Company shares representing more than fifty percent (50%) of
the outstanding voting power of the Company.

 

1.5     “Common Stock” means shares of Common Stock of the Company, $0.001 par
value per share.

 

1.6     “Company Notice” means written notice from the Company notifying the
Prospective Seller that the Company intends to exercise its Right of First
Refusal as to some or all of the Transfer Stock with respect to any Proposed
Transfer.

 

1.7      “Investors” means the Person(s) named on Schedule A hereto, each Person
to whom the rights of an Investor are assigned pursuant to Subsection 3.1 or
Subsection 5.9, and any one of them, as the context may require.

 

1.8     “Key Holders” means the Person(s) named on Schedule B hereto, each
Person to whom the rights of a Key Holder are assigned pursuant to Subsection
3.1, each Person who hereafter becomes a signatory to this Agreement pursuant to
Subsection 5.9 or 5.16 and any one of them, as the context may require.

 

1.9     “Person” means an individual, corporation, partnership, joint venture,
limited liability company, unincorporated organization, trust, association or
other entity.

 

1.10     “Proposed Investor Transfer” means any assignment, sale, offer to sell,
pledge, mortgage, hypothecation, encumbrance, disposition of or any other like
transfer or encumbering of any Transfer Stock (or any interest therein) proposed
by any of the Investors; provided, however, that transfers or encumbrances of
any Transfer Stock (or any interest therein) by Bay City Capital Fund V, L.P. or
Bay City Capital Fund V Co-Investment Fund, L.P. to any of their Affiliates
shall not be Proposed Investor Transfers.

 

1.11     “Proposed Key Holder Transfer” means any assignment, sale, offer to
sell, pledge, mortgage, hypothecation, encumbrance, disposition of or any other
like transfer or encumbering of any Transfer Stock (or any interest therein)
proposed by any of the Key Holders; provided, however, that transfers or
encumbrances of any Transfer Stock (or any interest therein) by ThermoGenesis to
any of its Affiliates shall not be Proposed Key Holder Transfers.

 

1.12     “Proposed Transfer” means either a Proposed Investor Transfer or a
Proposed Key Holder Transfer.

 

1.13      “Proposed Transfer Notice” means written notice from a Key Holder or
Investor, as the case may be, setting forth the terms and conditions of a
Proposed Transfer.

 

1.14     “Prospective Seller” means the Investor or Key Holder who proposes to
make a Proposed Transfer to a Prospective Transferee.

 

1.15     “Prospective Transferee” means any Person to whom a Key Holder or an
Investor proposes to make a Proposed Transfer.

 

2

--------------------------------------------------------------------------------

 

 

1.16     “Right of Co-Sale” means the right, but not an obligation, of an
Investor to participate in a Proposed Key Holder Transfer on the terms and
conditions specified in the Proposed Transfer Notice.

 

1.17     “Right of First Refusal” means the right, but not an obligation, of the
Company, or its permitted transferees or assigns, to purchase some or all of the
Transfer Stock with respect to a Proposed Transfer, on the terms and conditions
specified in the Proposed Transfer Notice.

 

1.18     “Secondary Exercise Notice” means written notice from an Exercising
Person (as defined in Subsection 2.1(d)) notifying the Company and the
Prospective Seller that such Exercising Person intends to exercise its Secondary
Refusal Right as to a portion of the Transfer Stock with respect to a Proposed
Transfer.

 

1.19      “Secondary Notice” means the written notice from the Company notifying
(a) the Prospective Seller and (b) in the case of a Proposed Key Holder
Transfer, the Investors, and, in the case of a Proposed Investor Transfer, the
Key Holders, that the Company does not intend to exercise its Right of First
Refusal as to all shares of Transfer Stock with respect to any such Proposed
Transfer.

 

1.20     “Secondary Refusal Right” means the right, but not an obligation, of
each Investor, in the case of a Proposed Key Holder Transfer, or each Key
Holder, in the case of a Proposed Investor Transfer, to purchase up to its pro
rata portion (based upon the total number of shares of Capital Stock then held
by all Investors or Key Holders, as the case may be) of any Transfer Stock not
purchased pursuant to the Right of First Refusal, on the terms and conditions
specified in the Proposed Transfer Notice.

 

1.21     “Transfer Stock” means shares of Capital Stock owned by a Key Holder or
an Investor, or issued to a Key Holder or an Investor after the date hereof
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like).

 

1.22     “Undersubscription Notice” means written notice from an Exercising
Person notifying the Company and the Prospective Seller that such Exercising
Person intends to exercise its option to purchase all or any portion of the
Transfer Stock not purchased pursuant to the Right of First Refusal or the
Secondary Refusal Right.

 

2.           Agreement Among the Company, the Investors and the Key Holders.

 

2.1     Right of First Refusal.

 

(a)     Grant. Subject to the terms of Section 3 below, each Key Holder and
Investor hereby unconditionally and irrevocably grants to the Company a Right of
First Refusal to purchase all or any portion of Transfer Stock that such Key
Holder or Investor may propose to transfer in a Proposed Transfer, at the same
price and on the same terms and conditions as those offered to the Prospective
Transferee.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Notice. Each Key Holder proposing to make a Proposed Key Holder Transfer
must deliver a Proposed Transfer Notice to the Company and each Investor not
later than forty-five (45) days prior to the consummation of such Proposed Key
Holder Transfer and each Investor proposing to make a Proposed Investor Transfer
must deliver a Proposed Transfer Notice to the Company and each Key Holder not
later than forty-five (45) days prior to the consummation of such Proposed
Investor Transfer. Such Proposed Transfer Notice shall contain the material
terms and conditions (including price and form of consideration) of the Proposed
Transfer and the identity of the Prospective Transferee. To exercise its Right
of First Refusal under this Section 2, the Company must deliver a Company Notice
to the Prospective Seller within fifteen (15) days after delivery of the
Proposed Transfer Notice. In the event of a conflict between this Agreement and
any other agreement that may have been entered into by a Prospective Seller with
the Company that contains a preexisting right of first refusal, the Company and
the Prospective Seller acknowledge and agree that the terms of this Agreement
shall control and the preexisting right of first refusal shall be deemed
satisfied by compliance with Subsection 2.1(a) and this Subsection 2.1(b).

 

(c)     Grant of Secondary Refusal Right. Subject to the terms of Section 3
below, each Key Holder hereby unconditionally and irrevocably grants to the
Investors, and each Investor hereby unconditionally and irrevocably grants to
the Key Holders, a Secondary Refusal Right to purchase all or any portion of the
Transfer Stock not purchased by the Company pursuant to the Right of First
Refusal, as provided in this Subsection 2.1(c). If the Company does not intend
to exercise its Right of First Refusal with respect to all Transfer Stock
subject to a Proposed Transfer, the Company must deliver a Secondary Notice to
either (i) the selling Key Holder and to each Investor, in the case of a
Proposed Key Holder Transfer, or (ii) the selling Investor and to each Key
Holder, in the case of a Proposed Investor Transfer, to that effect no later
than fifteen (15) days after the Prospective Seller delivers the Proposed
Transfer Notice to the Company. To exercise its Secondary Refusal Right, an
Investor or Key Holder, as the case may be, must deliver a Secondary Exercise
Notice to the Prospective Seller and the Company within ten (10) days after the
Company’s deadline for its delivery of the Secondary Notice as provided in the
preceding sentence.

 

(d)     Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Company and the Investors or Key Holders, as the case may be,
with respect to some but not all of the Transfer Stock by the end of the 10-day
period specified in the last sentence of Subsection 2.1(c) (the “Secondary
Notice Period”), then the Company shall, immediately after the expiration of the
Secondary Notice Period, send written notice (the “Company Undersubscription
Notice”) to those Investors or Key Holders, as the case may be, who fully
exercised their Secondary Refusal Right within the Secondary Notice Period (the
“Exercising Persons”). Each Exercising Person shall, subject to the provisions
of this Subsection 2.1(d), have an additional option to purchase all or any part
of the balance of any such remaining unsubscribed shares of Transfer Stock on
the terms and conditions set forth in the Proposed Transfer Notice. To exercise
such option, an Exercising Person must deliver an Undersubscription Notice to
the Prospective Seller and the Company within ten (10) days after the expiration
of the Secondary Notice Period. In the event there are two or more such
Exercising Persons that choose to exercise the last-mentioned option for a total
number of remaining shares in excess of the number available, the remaining
shares available for purchase under this Subsection 2.1(d) shall be allocated to
such Exercising Persons pro rata based on the number of shares of Transfer Stock
such Exercising Persons have elected to purchase pursuant to the Secondary
Refusal Right (without giving effect to any shares of Transfer Stock that any
such Exercising Person has elected to purchase pursuant to the Company
Undersubscription Notice). If the options to purchase the remaining shares are
exercised in full by the Exercising Persons, the Company shall immediately
notify all of the Exercising Persons and the Prospective Seller of that fact.

 

4

--------------------------------------------------------------------------------

 

 

(e)     Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Company’s Board of Directors and as set forth in the Company Notice. If the
Company or any Investor or Key Holder, as the case may be, cannot for any reason
pay for the Transfer Stock in the same form of non-cash consideration, the
Company or such Investor or Key Holder, as the case may be, may pay the cash
value equivalent thereof, as determined in good faith by the Board of Directors
and as set forth in the Company Notice. The closing of the purchase of Transfer
Stock by the Company, the Investors, or Key Holders, as the case may be, shall
take place, and all payments from the Company, the Investors, or Key Holders, as
the case may be, shall have been delivered to the Prospective Seller, by the
later of (i) the date specified in the Proposed Transfer Notice as the intended
date of the Proposed Transfer and (ii) forty-five (45) days after delivery of
the Proposed Transfer Notice.

 

(f)     Transfers to Affiliates. For avoidance of doubt, any transfers or
encumbrances of any Transfer Stock (or any interest therein) by Bay City Capital
Fund V, L.P. or Bay City Capital Fund V Co-Investment Fund, L.P. to any of their
Affiliates or by ThermoGenesis to any of its Affiliates shall not be subject to
the Right of First Refusal or Secondary Refusal Right set forth in this Section
2.1.

 

2.2          Right of Co-Sale.

 

(a)     Exercise of Right. If any Transfer Stock subject to a Proposed Key
Holder Transfer is not purchased pursuant to Subsection 2.1 above and thereafter
is to be sold to a Prospective Transferee, each respective Investor may elect to
exercise its Right of Co-Sale and participate on a pro rata basis in the
Proposed Key Holder Transfer as set forth in Subsection 2.2(b) below and,
subject to Subsection 2.2(d), otherwise on the same terms and conditions
specified in the Proposed Transfer Notice. Each Investor who desires to exercise
its Right of Co-Sale (each, a “Participating Investor”) must give the selling
Key Holder written notice to that effect within fifteen (15) days after the
deadline for delivery of the Secondary Notice described above, and upon giving
such notice such Participating Investor shall be deemed to have effectively
exercised the Right of Co-Sale.

 

(b)     Shares Includable. Each Participating Investor may include in the
Proposed Key Holder Transfer all or any part of such Participating Investor’s
Capital Stock equal to the product obtained by multiplying (i) the aggregate
number of shares of Transfer Stock subject to the Proposed Key Holder Transfer
(excluding shares purchased by the Company or the Participating Investors
pursuant to the Right of First Refusal or the Secondary Refusal Right) by (ii) a
fraction, the numerator of which is the number of shares of Capital Stock owned
by such Participating Investor immediately before consummation of the Proposed
Key Holder Transfer and the denominator of which is the total number of shares
of Capital Stock owned, in the aggregate, by all Participating Investors
immediately prior to the consummation of the Proposed Key Holder Transfer, plus
the number of shares of Transfer Stock held by the selling Key Holder. To the
extent one or more of the Participating Investors exercise such right of
participation in accordance with the terms and conditions set forth herein, the
number of shares of Transfer Stock that the selling Key Holder may sell in the
Proposed Key Holder Transfer shall be correspondingly reduced.

 

5

--------------------------------------------------------------------------------

 

 

(c)     Purchase and Sale Agreement. The Participating Investors and the selling
Key Holder agree that the terms and conditions of any Proposed Key Holder
Transfer in accordance with Subsection 2.2 will be memorialized in, and governed
by, a written purchase and sale agreement with the Prospective Transferee (the
“Purchase and Sale Agreement”) with customary terms and provisions for such a
transaction, and the Participating Investors and the selling Key Holder further
covenant and agree to enter into such Purchase and Sale Agreement as a condition
precedent to any sale or other transfer in accordance with this Subsection 2.2.

 

(d)     Allocation of Consideration.

 

(i)     Subject to Subsection 2.2(d)(ii), the aggregate consideration payable to
the Participating Investors and the selling Key Holder shall be allocated based
on the number of shares of Capital Stock sold to the Prospective Transferee by
each Participating Investor and the selling Key Holder as provided in Subsection
2.2(b).

 

(ii)     In the event that the Proposed Key Holder Transfer constitutes a Change
of Control, the terms of the Purchase and Sale Agreement shall provide that (A)
the aggregate consideration from such transfer shall be allocated to the
Participating Investors and the selling Key Holder pro rata based on the number
of shares of Common Stock held by such parties, if applicable, and (B) the
Capital Stock sold under the Purchase and Sale Agreement were the only Capital
Stock outstanding.

 

(e)     Purchase by Selling Key Holder; Deliveries. Notwithstanding Subsection
2.2(c) above, if any Prospective Transferee or Transferees refuse(s) to purchase
securities subject to the Right of Co-Sale from any Participating Investor or
Investors or upon the failure to negotiate in good faith a Purchase and Sale
Agreement reasonably satisfactory to the Participating Investors, no Key Holder
may sell any Transfer Stock to such Prospective Transferee or Transferees unless
and until, simultaneously with such sale, such Key Holder purchases all
securities subject to the Right of Co-Sale from such Participating Investor or
Investors on the same terms and conditions (including the proposed purchase
price) as set forth in the Proposed Transfer Notice and as provided in
Subsection 2.2(d)(i); provided, however, if such sale constitutes a Change of
Control, the portion of the aggregate consideration paid by the selling Key
Holder to such Participating Investor or Investors shall be made in accordance
with Subsection 2.2(d)(ii). In connection with such purchase by the selling Key
Holder, such Participating Investor or Investors shall deliver to the selling
Key Holder a stock certificate or certificates, properly endorsed for transfer,
representing the Capital Stock being purchased by the selling Key Holder. Each
such stock certificate delivered to the selling Key Holder will be transferred
to the Prospective Transferee against payment therefor in consummation of the
sale of the Transfer Stock pursuant to the terms and conditions specified in the
Proposed Transfer Notice, and the selling Key Holder shall concurrently
therewith remit or direct payment to each such Participating Investor the
portion of the aggregate consideration to which each such Participating Investor
is entitled by reason of its participation in such sale as provided in this
Subsection 2.2(e).

 

6

--------------------------------------------------------------------------------

 

 

(f)     Additional Compliance. If any Proposed Key Holder Transfer is not
consummated within forty-five (45) days after receipt of the Proposed Transfer
Notice by the Company, the Key Holders proposing the Proposed Key Holder
Transfer may not sell any Transfer Stock unless they first comply in full with
each provision of this Section 2. The exercise or election not to exercise any
right by any Investor hereunder shall not adversely affect its right to
participate in any other sales of Transfer Stock subject to this Subsection 2.2.

 

2.3         Effect of Failure to Comply.

 

(a)     Transfer Void; Equitable Relief. Any Proposed Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).

 

(b)     Violation of First Refusal Right. If any Prospective Seller becomes
obligated to sell any Transfer Stock to the Company, any Investor, or any Key
Holder under this Agreement and fails to deliver such Transfer Stock in
accordance with the terms of this Agreement, the Company and/or such Investor or
Key Holder, as the case may be, may, at its option, in addition to all other
remedies it may have, send to such Prospective Seller the purchase price for
such Transfer Stock as is herein specified and transfer to the name of the
Company or such Investor or Key Holder, as the case may be, (or request that the
Company effect such transfer) on the Company’s books the certificate or
certificates representing the Transfer Stock to be sold.

 

(c)     Violation of Co-Sale Right. If any Key Holder purports to sell any
Transfer Stock in contravention of the Right of Co-Sale (a “Prohibited
Transfer”), each Investor who desires to exercise its Right of Co-Sale under
Subsection 2.2 may, in addition to such remedies as may be available by law, in
equity or hereunder, require such Key Holder to purchase from such Investor the
type and number of shares of Capital Stock that such Investor would have been
entitled to sell to the Prospective Transferee had the Prohibited Transfer been
effected in compliance with the terms of Subsection 2.2. The sale will be made
on the same terms, including, without limitation, as provided in Subsection
2.2(d)(i) and Subsection 2.2(d)(ii), as applicable, and subject to the same
conditions as would have applied had the Key Holder not made the Prohibited
Transfer, except that the sale (including, without limitation, the delivery of
the purchase price) must be made within ninety (90) days after the Investor
learns of the Prohibited Transfer, as opposed to the timeframe proscribed in
Subsection 2.2. Such Key Holder shall also reimburse each Investor for any and
all reasonable and documented out-of-pocket fees and expenses, including
reasonable legal fees and expenses, incurred pursuant to the exercise or the
attempted exercise of the Investor’s rights under Subsection 2.2.

 

7

--------------------------------------------------------------------------------

 

 

3.           Exempt Transfers.

 

3.1     Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Subsections 2.1 and 2.2 shall not apply: (a)
in the case of a Key Holder or Investor that is an entity, upon a transfer by
such Key Holder or Investor to its stockholders, members, partners or other
equity holders, (b) to a repurchase of Transfer Stock from a Key Holder or an
Investor by the Company at a price no greater than that originally paid by such
Key Holder or Investor for such Transfer Stock and pursuant to an agreement
containing vesting and/or repurchase provisions approved by a majority of the
Board of Directors, (c) to a pledge of Transfer Stock that creates a mere
security interest in the pledged Transfer Stock, provided that the pledgee
thereof agrees in writing in advance to be bound by and comply with all
applicable provisions of this Agreement to the same extent as if it were the Key
Holder or Investor making such pledge, (d) in the case of a Key Holder or
Investor that is a natural person, upon a transfer of Transfer Stock by such Key
Holder or Investor made for bona fide estate planning purposes, either during
his or her lifetime or on death by will or intestacy to his or her spouse, child
(natural or adopted), or any other direct lineal descendant of such Key Holder
or Investor (or his or her spouse) (all of the foregoing collectively referred
to as “family members”), or (e) upon a transfer of Transfer Stock to any
custodian or trustee of any trust or to a partnership or limited liability
company, in each case for the benefit of, or the ownership interests of which
are owned wholly by, such Key Holder or Investor or any such family members;
provided that in the case of clause (a), (c), (d) or (e), the Key Holder or
Investor, as the case may be, shall deliver prior written notice to all the
Investors and Key Holders of such pledge, gift or transfer and such shares of
Transfer Stock shall at all times remain subject to the terms and restrictions
set forth in this Agreement and such transferee shall, as a condition to such
issuance, deliver a counterpart signature page to this Agreement as confirmation
that such transferee shall be bound by all the terms and conditions of this
Agreement as a Key Holder or Investor, as the case may be, (but only with
respect to the securities so transferred to the transferee), including the
obligations with respect to Proposed Transfers of such Transfer Stock pursuant
to Section 2; and provided, further, in the case of any transfer pursuant to
clause (a), (c) or (d) above, that such transfer is made pursuant to a
transaction in which there is no consideration actually paid for such transfer.

 

3.2     Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”), or (b) pursuant to a Deemed Liquidation Event (as defined in the
Company’s Certificate of Incorporation).

 

4.         Legend. Each certificate representing shares of Transfer Stock held
by the Key Holders or Investors or issued to any permitted transferee in
connection with a transfer permitted by Subsection 3.1 hereof shall be endorsed
with the following legend:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.

 

8

--------------------------------------------------------------------------------

 

 

Each Key Holder and Investor agrees that the Company may instruct its transfer
agent to impose transfer restrictions on the shares represented by certificates
bearing the legend referred to in this Section 4 above to enforce the provisions
of this Agreement, and the Company agrees to promptly do so. The legend shall be
removed upon termination of this Agreement at the request of the holder.

 

5.           Miscellaneous.

 

5.1     Term. This Agreement shall automatically terminate upon the earlier of
(a) the date on which Investors and their Affiliates cease to own, in the
aggregate, at least two percent (2%) of the Company’s outstanding Common Stock
(on an as-converted basis), (b) a Qualified Public Offering, and (c) the
consummation of a Qualified Merger (as such terms are defined in the Investors’
Rights Agreement, of even date herewith, among the Company and each of the
investors listed on Schedule A thereto).

 

5.2     Stock Split. All references to numbers of shares in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.

 

5.3     Ownership. Each Key Holder represents and warrants that such Key Holder
is the sole legal and beneficial owner of the shares of Transfer Stock subject
to this Agreement and that no other person or entity has any interest in such
shares (other than a community property interest as to which the holder thereof
has acknowledged and agreed in writing to the restrictions and obligations
hereunder).

 

5.4     Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the non-exclusive jurisdiction
of, and venue in, the state courts in San Francisco County in the State of
California (or in the event of federal jurisdiction, the courts of the Northern
District of California).

 

5.5     Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on Schedule A or Schedule B hereof, as the
case may be, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
5.5.

 

9

--------------------------------------------------------------------------------

 

 

If notice is given to the Company, it shall be sent to:

 

CARTXpress Bio, Inc.

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Haihong Zhu, President

Email: hzhu@thermogenesis.com

Facsimile: 916-200-2874

 

and a copy (which shall not constitute notice) shall also be sent to

 

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, Florida 33602-5810

Attention: Curt Creely

Email: ccreely@foley.com

Facsimile: (813) 221-4210

 

and if notice is given to the Investors, a copy shall also be given to

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Michael L. Lawhead

Email: mlawhead@sycr.com

Facsimile: (949) 725-5277

 

5.6     Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

5.7     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

10

--------------------------------------------------------------------------------

 

 

5.8     Amendment; Waiver and Termination. This Agreement may be amended,
modified or terminated (other than pursuant to Section 5.1 above) and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (a) the Company, (b) the Key Holders and (c) the holders of a
majority of the shares of Common Stock held by the Investors. Any amendment,
modification, termination or waiver so effected shall be binding upon the
Company, the Investors, the Key Holders and all of their respective successors
and permitted assigns whether or not such party, assignee or other stockholder
entered into or approved such amendment, modification, termination or waiver.
Notwithstanding the foregoing, (i) this Agreement may not be amended, modified
or terminated and the observance of any term hereunder may not be waived with
respect to any Investor or Key Holder without the written consent of such
Investor or Key Holder unless such amendment, modification, termination or
waiver applies to all Investors and Key Holders, respectively, in the same
fashion, and (ii) the consent of the Key Holders shall not be required for any
amendment, modification, termination or waiver if such amendment, modification,
termination or waiver does not apply to the Key Holders. The Company shall give
prompt written notice of any amendment, modification or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, modification, termination or waiver. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

 

5.9     Assignment of Rights.

 

(a)     The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.

 

(b)     Any successor or permitted assignee of any Key Holder, including any
Prospective Transferee who purchases shares of Transfer Stock in accordance with
the terms hereof, shall deliver to the Company and the Investors, as a condition
to any transfer or assignment, a counterpart signature page hereto pursuant to
which such successor or permitted assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the predecessor or assignor of such successor or permitted
assignee.

 

(c)     The rights of the Investors hereunder are not assignable without the
Company’s written consent (which shall not be unreasonably withheld, delayed or
conditioned), except (i) by an Investor to any Affiliate or (ii) to an assignee
or transferee who acquires shares constituting at least five percent (5%) of the
Company’s Common Stock (as adjusted for any stock split, stock dividend,
combination, or other recapitalization or reclassification effected after the
date hereof), it being acknowledged and agreed that any such assignment,
including an assignment contemplated by the preceding clauses (i) or (ii) shall
be subject to and conditioned upon any such assignee’s delivery to the Company
and the other Investors of a counterpart signature page hereto pursuant to which
such assignee shall confirm their agreement to be subject to and bound by all of
the provisions set forth in this Agreement that were applicable to the assignor
of such assignee.

 

11

--------------------------------------------------------------------------------

 

 

(d)     Except in connection with an assignment by the Company by operation of
law to the acquirer of the Company, the rights and obligations of the Company
hereunder may not be assigned under any circumstances.

 

5.10     Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.11     Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware.

 

5.12     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.13     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

5.14     Aggregation of Stock. All shares of Capital Stock held or acquired by
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliates may
apportion such rights as among themselves in any manner they deem appropriate.

 

5.15     Specific Performance. In addition to any and all other remedies that
may be available at law in the event of any breach of this Agreement, each party
shall be entitled to specific performance of the agreements and obligations of
the other parties hereunder and to such other injunction or other equitable
relief as may be granted by a court of competent jurisdiction.

 

5.16     Additional Key Holders. In the event that after the date of this
Agreement, the Company issues shares of Common Stock, or options to purchase
Common Stock, to any employee or consultant, which shares or options would
collectively constitute with respect to such employee or consultant (taking into
account all shares of Common Stock, options and other purchase rights held by
such employee or consultant) one percent (1%) or more of the Company’s then
outstanding Common Stock (treating for this purpose all shares of Common Stock
issuable upon exercise of or conversion of outstanding options, warrants or
convertible securities, as if exercised or converted), the Company shall, as a
condition to such issuance, cause such employee or consultant to execute a
counterpart signature page hereto as a Key Holder, and such person shall thereby
be bound by, and subject to, all the terms and provisions of this Agreement
applicable to a Key Holder.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.

 

 

COMPANY:

 

CARTXpress bio, Inc.

 

By: /s/ Haihong Zhu

  Haihong Zhu, President

 

[Signature Page to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.

 

 

INVESTOR:

 

BAY CITY CAPITAL FUND V, L.P.

 

By:     Bay City Capital Management V LLC

Its:     General Partner

 

By:     Bay City Capital LLC

Its:     Manager

 

By:     /s/ Carl Goldfischer

Name:     Carl Goldfischer

Title:     MD

 

Address:

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

[Signature Page to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.

 

 

INVESTOR:

 

BAY CITY CAPITAL FUND V CO-INVESTMENT FUND, L.P.

 

By:     Bay City Capital Management V LLC

Its:     General Partner

 

By:     Bay City Capital LLC

Its:     Manager

 

By:     /s/ Carl Goldfischer

Name:     Carl Goldfischer

Title:     MD

 

Address:

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

[Signature Page to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Right of First Refusal and
Co-Sale Agreement as of the date first written above.

 

 

KEY HOLDERS:

 

THERMOGENESIS CORP.

 

 

By: /s/ Haihong Zhu

Name: Haihong Zhu

Title: President

 

Address:

 

ThermoGenesis Corp.

2711 Citrus Road

Rancho Cordova, California 95742

 

[Signature Page to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

INVESTORS

 

Name and Address

Number of Shares Held

 

Bay City Capital Fund V, L.P.

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

1,962,600

   

Bay City Capital Fund V Co-Investment Fund, L.P.

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

37,400

 

 

[Schedule A to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

KEY HOLDERS

 

Name and Address

Number of Shares Held

 

ThermoGenesis Corp.
2711 Citrus Road
Rancho Cordova, CA 95742

 

8,000,000

 

[Schedule B to Right of First Refusal and Co-Sale Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Right of First Refusal and Co-Sale Agreement, dated as of January 1, 2019,
to which this Consent is attached as Exhibit A (the “Agreement”), and that I
know the contents of the Agreement. I am aware that the Agreement contains
provisions regarding certain rights to certain other holders of Capital Stock of
the Company upon a Proposed Key Holder Transfer of shares of Transfer Stock of
the Company which my spouse may own including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of Transfer Stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of Transfer Stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated as of the ____________ day of ______.

 

                                                                               
              

Signature

 

 

                                                                               
              

Print Name

 

 

 

 

 

 

 

 

 

 

[Exhibit A to Right of First Refusal and Co-Sale Agreement]

 